Citation Nr: 0114491	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  89-25 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a varicocele.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 1988 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, which determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a varicocele.  

In a March 1990 decision, the Board considered the veteran's 
claim on a de novo basis but denied the claim.  The veteran 
appealed this denial to the United States Court of Appeals 
for Veterans Claims (Court), and, in a January 1992 decision, 
the Court vacated the Board's March 1990 decision and 
remanded the case back to the Board for further development 
and adjudication.  In July 1992, the Board remanded this case 
to the RO for further development, and, in March 1993, the 
Board again denied the veteran's claim.  In February 1994, 
the Court granted a joint motion by the appellant and the 
Secretary of Veterans Affairs (Secretary) to vacate the March 
1993 Board decision and remanded the case to the RO for 
further development.  In June 1994, the Board sent the 
veteran's representative a letter, with attachments, 
concerning medical evidence that the Board proposed to rely 
upon in deciding the veteran's appeal.  See generally Thurber 
v. Brown, 5 Vet. App. 119 (1993).  After providing the 
veteran and his representative an opportunity to submit 
argument in response to this letter, the Board issued a 
decision in August 1994 denying the veteran's claim.  The 
veteran subsequently appealed this decision.

In September 1996, the Court issued a decision vacating the 
Board's denial of service connection for a varicocele.  The 
Court also indicated in this decision that the veteran did 
not appeal the Board's separate decision to deny service 
connection for residuals of a hemorrhoidectomy, and no 
further consideration of that issue was deemed necessary.  
The Court entered final judgment of this decision in January 
1997.  In November 1997, the Board remanded this case back to 
the RO for further development, to include a search for 
records from the Army Surgeon General's Office (SGO) and a VA 
examination.  The Board observes that the RO's efforts to 
obtain further records from the SGO were unsuccessful and 
that a VA genitourinary examination was conducted in October 
1998. 

In a December 1999 decision, the Board denied the veteran's 
claim for service connection for a varicocele.  The veteran 
appealed this denial to the Court.  In an October 2000 joint 
motion, the Secretary and the appellant agreed to have this 
denial vacated and to have the case remanded back to the 
Board for further action.  This Joint Motion was granted by 
the Court in an October 2000 order, and the case is again 
before the Board.


REMAND

In the October 2000 joint motion, the Secretary and the 
appellant made reference to an August 1997 statement, from a 
private doctor, that included the opinion that blunt trauma 
to the veteran's testicle in service could have caused his 
varicocele. 
The Secretary and the appellant also described a VA 
examination addendum dated in January 1999.  This addendum 
contained the opinion that the veteran's varicocele could be 
related to trauma, but this was found to be doubtful and 
"very difficult to ascertain 45 years after trauma."  The 
Secretary and the appellant agreed that this opinion was too 
equivocal in nature to serve as a predicate for the denial of 
the veteran's claim and that a further VA examination, with a 
more definite medical opinion, was warranted.  The Secretary 
and the appellant also indicated the need for the veteran's 
varicocele to be discussed in the context of an atrophic 
testicle and a ruptured testicle.

The development contemplated by the parties cannot be 
accomplished without further action by the RO.  Accordingly, 
this case is REMANDED to the RO for the following action:

1.  The veteran should be provided with 
VA examination to determine the nature, 
extent, and etiology of his current 
varicocele.  The veteran's claims file 
should be provided to the examiner and 
should be reviewed in conjunction with 
the examination.  Based on a file review 
and the results of the examination, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that the veteran's current varicocele 
is etiologically related to service.  In 
rendering this opinion, the examiner 
should also "provide a discussion of the 
distinction between an atrophic testicle, 
a ruptured testicle, and a varicocele, as 
well as symptomatology attributable to 
each condition."

2.  Then, the RO should readjudicate the 
veteran's claim for service connection 
for a varicocele.  If the determination 
of this claim remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
appropriate period of time in which to 
respond before the case is returned to 
the Board.  

The purpose of this REMAND is to obtain additional 
development and adjudication in compliance with an order from 
the Court, and the Board intimates no opinion, either factual 
or legal, as to the ultimate outcome of this case.  












The veteran has the right to submit additional evidence and 
argument on this matter and should inform the RO of any 
additional records which might be helpful to his claim.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999) and 
the Veterans Claims Assistance Act of 2000.  However, no 
action is required of the veteran until he is so notified by 
the RO.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


